                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                     CIVIL CASE NO. 1:19-cv-00199-MR


RUSSELL V. SAWYER,               )
                                 )
                   Plaintiff,    )
                                 )
            vs.                  )               ORDER
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )

         THIS MATTER comes before the Court on counsel’s Reply to Show

Cause Order [Doc. 5].

         On August 12, 2019, the Court entered an Order directing the Plaintiff

to show cause why this case should not be dismissed without prejudice due

to the Plaintiff’s failure to pay the filing fee or file a proper application to

proceed without the prepayment of fees. [Doc. 4]. The Court specifically

advised the Plaintiff in that Order that the failure to show cause within the

time required will result in the dismissal of this action without prejudice. [Id.

at 2].
      Counsel now responds to the Court’s Order, stating that he has been

unable to communicate with the Plaintiff despite reasonable efforts to do so.

[Doc. 5].

      As the Plaintiff has failed to either pay the required filing fee or file a

proper application to proceed without the prepayment of fees, the Court will

dismiss this action without prejudice.

      Accordingly, IT IS, THEREFORE, ORDERED that the Show Cause

Order [Doc. 4] is DISCHARGED.

      IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED.

                              Signed: August 28, 2019




                                         2
